Citation Nr: 1422038	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2012.  A transcript of the hearing is of record.  

When this issue was most recently before the Board in September 2013, it was remanded for further development.

The record in this case consists of the physical claims file and electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  


REMAND

At the October 2012 hearing before the undersigned, the Veteran testified that he underwent three post-service surgical procedures because of a hole in his right ear drum and that his tinnitus began after one of these procedures.  He testified in response to a question from his representative that he thought the hole in his right ear drum, "was from the military, but I'm not sure.  I can't tell you because I really don't know, but the hole in my ear, after the operation and like I said I had three of those, and after the operation, this last one here at the VA, is when I started noticing the noise."

Based on these assertions, the Board in September 2013 remanded for clarification whether the Veteran was seeking service connection for disability of the right ear drum.  Service connection for a disability of the right ear drum is a potential avenue for secondary service connection (service connection secondary to an already service connected disability, see 38 C.F.R. § 3.310 (2013)) for tinnitus, based in part on the Veteran's assertions of his tinnitus development history.  

Following the Board's remand, in a telephone conversation with the Appeals Management Center (AMC) in October 2013, the Veteran expressed a desire to claim service connection for disability of the right ear drum.  However, in another telephone conversation with the AMC in October 2013, the Veteran indicated that he had not seen a private physician for his right ear drum disability.  The Veteran also failed to reply to a September 2013 development letter requesting authorization to obtain any pertinent records, including of ear drum surgery from the 1990s.  The AMC by a November 2013 decision denied service connection for a right ear drum disability.  

The Board in its September 2013 remand instructed that following appropriate development, the RO/AMC was to issue a supplemental statement of the case (SSOC) prior to return of the case to the Board for appellate review of the tinnitus claim.  

Regretfully, the AMC failed to issue a SSOC addressing the tinnitus claim following the September 2013 remand development.  RO or AMC compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's September 2013 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of his tinnitus claim. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



